(A) Motion to dismiss the requested review, etc., denied unless petitioner fails to serve and file on or before March 12, 1981 a record which complies with rule 530.2 (22 NYCRR 530.2). In the event the record for review is not served and filed on or before March 12, 1981, the clerk is directed to enter an order dismissing the requested review, without costs, and removing petitioner from her office of Justice of the Village Court of the Village of Alexandria Bay. (B) Cross motion to exclude material from the record on review denied.